Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 2, 2021

                                      No. 04-20-00129-CV

                                      Guangcun HUANG,
                                          Appellant

                                                v.

                                        Linman CHANG,
                                            Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-12481
                            Honorable Peter Sakai, Judge Presiding


                                         ORDER
         On October 29, 2021, appellant filed an “Opposed Emergency Motion for Sanctioning
and Immediately Remove Each and All Three Justices on the Panel in this Case” noting that
appellee had set a November 3, 2021 hearing on this matter in the trial court. Appellant’s
emergency motion explains that appellee represented to the trial court that this court had recently
entered a “proposed Order from the Fourth Court of Appeals . . . which will be presented to the
[trial court] at the time of the hearing.” Appellant’s emergency motion requested the following
relief:

       (1) sanctions against appellee and her counsel;
       (2) the recusal of the panel that decided this case;
       (3) the identification of the “proposed Order” that appellee stated she planned to present
       to the trial court;
       (4) an order staying the November 3, 2021 hearing in the trial court;
       (5) an order requiring appellee to withdraw a motion she filed in the trial court; and
       (6) an order enjoining appellee from initiating further proceedings in the trial court.

On October 30, 2021, appellant filed an additional motion seeking leave to amend his emergency
motion.

       By separate order, the “majority of the remaining justices sitting en banc” previously
denied appellant’s motion to recuse the panel. See Tex. R. App. P. 16.3(b).
        Appellant’s motion for leave to amend his emergency motion is GRANTED. Appellant’s
request to stay the November 3, 2021 trial court hearing in this matter is GRANTED, and we
ORDER the trial court to vacate that setting. We ORDER appellee to file, by November 12,
2021, a response to appellant’s motion for sanctions. We further ORDER appellee to identify in
her response “the proposed Order from the Fourth Court of Appeals” that she represented would
“be presented to the [trial court] at the time of the [November 3] hearing.

       It is so ORDERED on November 2, 2021.


                                                         PER CURIAM

       ATTESTED TO: _______________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT